

114 SCON 23 IS: Supporting the establishment of a bipartisan Museum Study Commission to study the establishment of a National Museum of the American People to tell the immigration and migration stories of all people of the United States. 
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. CON. RES. 23IN THE SENATE OF THE UNITED STATESOctober 7, 2015Mr. Schatz submitted the following concurrent resolution; which was referred to the Committee on Energy and Natural ResourcesCONCURRENT RESOLUTIONSupporting the establishment of a bipartisan Museum Study Commission to study the establishment of
			 a National Museum of the American People to tell the immigration and
			 migration stories of all people of the United States. 
	
 Whereas the United States was founded and built by people from every country who made the United States the economic, military, scientific, and cultural leader of the world;
 Whereas as of October 2015, there is no national museum in Washington, DC, that— (1)celebrates the making of the people of the United States; or
 (2)tells the migration history of any group of people to or within the United States; Whereas a National Museum of the American People would—
 (1)recount the history of all groups of people who came to the United States and the contributions of those people to the United States;
 (2)have the theme E Pluribus Unum, the original motto of the United States; (3)celebrate every ethnic and minority group in the United States;
 (4)foster a sense of belonging to the United States;
 (5)contribute to a common national identity as people of the United States;
 (6)highlight the Declaration of Independence and the Constitution, the founding documents of the United States;
 (7)explore the ways in which those documents shaped the character of the people of the United States and infused the people of the United States with common values; and
 (8)be a resource for State, local, and ethnic museums throughout the United States that present exhibits that celebrate the heritage of the people of the United States;
 Whereas the people of the United States do not have a comprehensive and accurate picture of the history of all of the people who founded and continue to build the United States;
 Whereas people from every ethnic group in the United States would visit a National Museum of the American People to learn their own history and the history of every other ethnic group in the United States;
 Whereas a National Museum of the American People would attract foreign visitors and dignitaries because few foreigners know the story of the individuals who—
 (1)became citizens of the United States at the founding of the country; and (2)migrated to the United States from other countries;
 Whereas a museum that tells the story of the making of the people of the United States and celebrates all individuals who migrated and settled in the United States and the territories of the United States belongs near the National Mall in Washington, DC;
 Whereas Canada and Mexico have major popular museums in, or adjacent to, the capital cities of those countries that tell the story of the making of the people of Canada and Mexico, respectively;
 Whereas the goals of a National Museum of the American People would be— (1)to be the best storytelling museum in the world;
 (2)to recount 1 of the most amazing stories in human history;
 (3)to celebrate all of the people who have become people of the United States; and (4)to foster learning at the museum and throughout the United States;
 Whereas non-Federal funding sources will be sought to defray the costs of a Museum Study Commission to study the establishment of a National Museum of the American People and the funding will commence on the date on which the President signs an Executive order creating the bipartisan commission;
 Whereas no Federal appropriations will be sought to provide funding for— (1)the design, construction, or operation a National Museum of the American People; or
 (2)the exhibitions or components of the museum; and
 Whereas the National Museum of the American People will benefit all people of the United States: Now, therefore, be it
	
 That Congress supports the establishment of a bipartisan Museum Study Commission to study the establishment of a National Museum of the American People to tell the immigration and migration stories of all people of the United States, if none of the funding to plan, construct, or operate the museum is from Federal appropriations.